212 Ga. 244 (1956)
91 S.E.2d 604
SANDERS
v.
SANDERS, Administrator.
19216.
Supreme Court of Georgia.
Submitted January 10, 1956.
Decided February 14, 1956.
Motion To Transfer Or For Direction Denied February 29, 1956.
L. L. Woodward, Gower & McCormick, for plaintiff in error.
Davis & Friedin, J. W. Sanders, contra.
WYATT, Presiding Justice.
Defendant in error brought suit against plaintiff in error, seeking to recover a deficiency judgment on a bid for the sale of land which plaintiff in error made at a public sale, and with which he failed to comply. Plaintiff in error filed a cross-bill seeking an accounting against the defendant in error as administrator, and seeking to recover certain alleged income which the administrator had received from the *245 estate represented by him and for which he had not accounted. Plaintiff in error offered a number of amendments to his cross-bill, which were finally disallowed and the cross-bill was dismissed on general demurrer. Held:
The exception here is to the disallowing of certain amendments to the cross-bill and to the sustaining of the general demurrer to the cross-bill and dismissing same. It has consistently been held by this court that the dismissal of a cross-bill on general demurrer is not a final disposition of the cause under the provisions of Code § 6-701. See, in this connection, Cook County v. Thornhill Wagon Co., 186 Ga. 835 (199 S. E. 117); Dove v. Maxwell, 184 Ga. 460 (191 S. E. 916); Byrd v. Equitable Life Assurance Society, 184 Ga. 178 (190 S. E. 584); Knights of the Ku Klux Klan v. Terrell, 155 Ga. 374 (116 S. E. 793). It follows, this writ of error is premature, and this court is without jurisdiction to pass upon the questions presented therein. The writ of error is accordingly.
Dismissed. All the Justices concur.